DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19859334Al (DI).

Re claims 1, 3, 6,  DI (see DI: figure 3; claims 1-5, page 7, under Figs. 2 and 3) discloses a composite film containing, consecutively, a top carrier layer 24 is laminated onto 20 a second film layer 20 (corresponds to the claimed cover layer), a first film layer 16 and a sealing layer 18 (based on an unfilled polyolefin (B) and corresponds to the claimed "further adhesive layer"). The second film layer 20 has substantially the same composition as the sealing layer and is thus also based on polyolefin (B). The first film layer 16 comprises a polymer matrix based on a polyolefin (A) and a particulate filler (25-70%) distributed in the polymer matrix and thus corresponds to the claimed first adhesive layer. The resultant order is 24/30/20/16/18.    That the film is for application onto a target object is directed to intended use. 
Regarding the thicknesses as claimed 1, 3, 6, they are not recited exactly as claimed. However, D1 (see D 1: page 7, fourth complete paragraph) further discloses that "the thickness ratios in figure 2 are merely of an exemplary nature, and the layer 20 in the three-layer structure, as shown in figure 2, can be substantially thicker, so that the second film layer can simultaneously assume the function of a carrier layer".  See also page 5, “sealing layer 5 to 15 microns” (further adhesive per claim 6).  Therefore, the second film layer 20 is also thicker than the first adhesive layer 16.  See patented claim 12.   Further thickness of the film is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use first adhesive, top cover and core layers with thickness, including that presently claimed, in order to produce a film and said layers with effective functionality.  
Re claims 5, 7, 10, and 12 and 14-16:  
- for the subject matter of claim 5, from D1: pg. 7, figure 3, "sealing layer 18";
- for the subject matter of claim 7, from D1: claim 1, note the sealant (second adhesive per claim 7) is as claimed having no filler or second polyolefin.  See page 7.;
- for the subject matter of claim 10, from D1: page 7, Example 1 and under Example 1, Extruder C ethylene blend on page 8;
- for the subject matter of claim 12 from D1: page 7-8, Example 1 talc;
- for the subject matter of claim 14, from D1: page 4, lines 66-67;
- for the subject matter of claims 15-16, from D1: claim 1; page 5, under Table 1 (25 to 50 wt% overlaps applicants 20% o 50%). 
Further re claims 15-16, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have selected from the overlapping portion of the ranges a filler of 25 to 50 wt% from the ranges claimed of greater than 20 wt% per claim 1 and of 20 to 30 wt% in claim 15 because overlapping ranges have been held to establish prima facie obviousness to aid in compatibility selection as taught under Table 1, page 5.
Re claims 9 and 13, what “can be” is suggestive and not a requirement. Moreover, because the same materials are present, the state of being excited by high-energy radiation is 1) expected, 2) suggestive language and not positively recited, and 3) a process limitation in a product claim: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.
Re claim 18, the inorganic filler is not platelet-shaped (see talc page 5, under Table 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 198 59 334 Al (DI) in view of Yamada (US 4,970,113).

Re claim 11, Yamada discloses similar layered material polyolefin (polyethylene or polypropylene (5:5-10 and 5:15-20) cover first layer thickness (substrate (C), Fig. 1 and associated text per claim 1) having a thickness of 10-3000 microns (6:1-15, 3000 microns and a core layer (D) is adjacent to (C) of polyolefins EVA acrylic and PET at 4:55-65, 6:55-60) to improve compatibility.
It would have been obvious at the time of the effective filing date to have modified the polyolefin in general to include specific acrylic EVA polyolefin for the reasons set forth by Yamada, improving compatibility. 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 198 59 334 Al (DI) in view of Yamada (US 4,970,113) and further in view of US 5234763 A (Rosen).

The combination is relied upon for all that it teaches above. 
Re claim 17, teaches benefits of use with fillers and similar polyolefin layers. This entails that even specially pH-sensitive fillers, such as for example chalk, can advantageously be used in the skeletal layer in the packaging material according to the invention without the risk of being attacked and destroyed, even if the container produced is filled with contents with low pH values. If the plastic both in the skeletal layer and in the aforesaid outer layer is of the polyolefin type the advantage is also gained that during the manufacture of the container the packaging material can be sealed by what is known as heat sealing, which is a simple, effective and frequently used method of sealing in connection with packaging. See 2:29-55. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the filler of the combination for the filler Rosen the filler aids such as chalk in effecting processability, etc. as set forth above.
 

Response to Applicants
Applicants arguments are moot in view of the new ground of rejection above. The previous reference is still used but differently as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                         

TAMRA L. DICUS
Primary Examiner
Art Unit 1787